 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   MARIA PERPULY,                                  Case No. 1:18-cv-00961-SAB

12                  Plaintiff,                       ORDER RE STIPULATION FOR EXTENSION
                                                     OF TIME
13           v.

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                    Defendant.
16

17

18          On February 14, 2019, the parties filed a stipulation with the Court extending the

19 deadline for Defendant to respond to Plaintiff’s settlement proposal from February 14, 2019, to
20 March 18, 2019. (ECF No. 14.) The parties further stipulated that the Court’s scheduling order

21 be modified accordingly. The Court finds it somewhat unclear what settlement proposal the

22 stipulation refers to, although the parties may be referring to the confidential letter briefs. It is

23 also not clear what modification to the scheduling order is precisely sought. The Court notes that

24 Plaintiff’s opening brief is also currently due on March 18, 2019. Pursuant to the stipulated

25 extension giving Defendant until March 18, 2019, to respond to the settlement proposal, the

26 Court finds granting a thirty-five day extension to Plaintiff to file her opening brief is an
27 appropriate extension, given there are thirty-two days between February 14, 2019, and March 18,

28 2019.


                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Defendant shall respond to Plaintiff’s settlement proposal on or before March 18,

 3                  2019;

 4          2.      Plaintiff shall file her opening brief on or before April 22, 2019;

 5          3.      Defendant shall file a responsive brief on or before May 22, 2019; and

 6          4.      Plaintiff’s reply, if any, shall be filed on or before June 6, 2019.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        February 15, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
